Case 2:17-cv-00572-JRG Document 193 Filed 05/16/19 Page 1 of 2 PageID #: 6629



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMMERSION CORPORATION,                             §
                                                   §
                 Plaintiff,                        §
                                                   §   CIVIL ACTION NO. 2:17-CV-00572-JRG
v.                                                 §   (LEAD)
                                                   §
SAMSUNG ELECTRONICS AMERICA,                       §   CIVIL ACTION NO. 2:18-CV-00055-JRG
INC., SAMSUNG ELECTRONICS CO.,                     §   (MEMBER)
LTD.,                                              §
                                                   §
                 Defendants.

                                             ORDER

         Before the Court is Plaintiff Immersion Corporation and Defendants Samsung Electronics

America, Inc. and Samsung Electronics Co., Ltd.’s (collectively, the “Parties”) Joint Motion and

Stipulation of Dismissal with Prejudice (the “Motion”). (Dkt. No. 192.) The Parties have executed

a settlement agreement resolving all disputes between them in Case Nos. 2:17-cv-00572-JRG

(lead) and 2:18-cv-00055-JRG (member). Accordingly, pursuant to Rule 41 of the Federal

Rule of Civil Procedure, the Parties request the Court enter an order dismissing with prejudice all

of the Parties’ respective claims and counterclaims asserted in the above-captioned consolidated

cases, with each party to bear its own costs, expenses, and attorneys’ fees.

         Having considered the Motion, the Court is of the opinion that it should be and hereby is

GRANTED.          It is therefore ORDERED that all claims and counterclaims asserted

in consolidated       cases      2:17-cv-00572-JRG          and       2:18-cv-00055-JRG        are

hereby     DISMISSED          WITH   PREJUDICE.        It is further ORDERED that each party

shall bear its own costs, expenses, and attorneys’ fees. Any other pending motions in cases

2:17-cv-00572-JRG and 2:18-cv-00055-JRG are DENIED AS MOOT.
Case 2:17-cv-00572-JRG Document 193 Filed 05/16/19 Page 2 of 2 PageID #: 6630



The Clerk of Court is DIRECTED TO CLOSE lead case 2:17-cv-00572-JRG and its

member case 2:18-cv-00055-JRG.



     So ORDERED and SIGNED this 16th day of May, 2019.




                                                 ____________________________________
                                                 RODNEY GILSTRAP
                                                 UNITED STATES DISTRICT JUDGE




                                          2
